Name: Commission Regulation (EEC) No 1776/92 of 30 June 1992 on storage of cereal and rice products in customs warehouses prior to exportation
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  plant product;  distributive trades
 Date Published: nan

 Avis juridique important|31992R1776Commission Regulation (EEC) No 1776/92 of 30 June 1992 on storage of cereal and rice products in customs warehouses prior to exportation Official Journal L 182 , 02/07/1992 P. 0027 - 0027 Finnish special edition: Chapter 3 Volume 43 P. 0047 Swedish special edition: Chapter 3 Volume 43 P. 0047 COMMISSION REGULATION (EEC) No 1776/92 of 30 June 1992 on storage of cereal and rice products in customs warehouses prior to exportationTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92, and in particular Article 17 thereof, Having regard to Council Regulation (EEC) No 2503/88 of 25 July 1988 on customs warehouses (4), and in particular Article 18 thereof, Whereas for products placed in a customs warehouses handling is restricted to certain standard operations listed in Article 28 (4) of Commission Regulation (EEC) No 3665/87 (5); whereas all other permitted handling must be expressly authorized for each sector in which it is permitted; Whereas to permit more efficient use of existing storage capacity, for certain cereals and rice sector products storage of more than one lot in the same silo or store should be permitted where the lots are all of the same subheading of the refund nomenclature; Whereas so that cereals from intervention can be clearly identified storage of these together with Community cereals from the free market should not be permitted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, products of CN codes 1102 and 1107 and products listed in Article 1 (a) of Regulation (EEC) No 1418/76 that are stored in bulk under the customs warehousing or free zone procedures for the purposes of advance payment of the refund under Council Regulation (EEC) No 565/80 (6) may, in addition to the operations listed in Article 28 (4) of Regulation (EEC) No 3665/87, be mxied in the same storage location with other products of the same subheading of the refund nomenclature and the same technical characteristics that also meet the requirements for the granting of an export refund and are also under the Regulation (EEC) No 3665/87 or Regulation (EEC) No 565/80 procedure. Products from intervention may, however, be stored along with other products from intervention only. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 73, 19. 3. 1992, p. 7. (3) OJ No L 166, 25. 6. 1976, p. 1. (4) OJ No L 225, 15. 8. 1988, p. 1. (5) OJ No L 351, 14. 12. 1987, p. 1. (6) OJ No L 62, 7. 3. 1980, p. 5.